*632On Application for Rebearing.
FRICK, J.
A petition for a rehearing is filed in which counsel for appellant insists that we have seriously erred in our conclusions. He says:
“This court is wholly in error in the statement contained in its opinion that the car of ore in question ‘was not taken from any one of the smaller tunnels.’ Positive testimony of two witnesses produced by appellant upon the trial is that-said ore was taken from another and smaller tunnel, the ore being encountered after driving a 4x5-foot tunnel a distance of from 4 to 6 feet.”
If counsel were correct in his statement that two witnesses had unconditionally testified as indicated in the foregoing quotation, then, in view that the court directed a verdict against appellant, there would be merit to counsel’s contention. The witnesses referred to, however, in describing the place where the ore was taken from, left no .room for doubt that it was not taken from a “tunnel” driven by the appellant as provided in the contract, but that it was “stoped” from an old drift or tunnel, and was therefore taken from a place where the appellant had no right to take ore. The situation, therefore, is not, as is assumed by counsel, that there is some substantial evidence in favor of the party against whom a verdict was directed, but it is a case where the testimony of the party’s own witnesses shows that he has taken the very thing he claims as his from his adversary’s property, and therefore has no right thereto.
The next contention that the ore in question was “mined' and extracted long prior to any alleged forfeiture of the contract” is entirely immaterial, in view that the ore was removed from a place where appellant never had any right to take ore.
The next, and only other, contention, in view of the foregoing, is also immaterial.
The petition should therefore be denied. Such is the order.
STRAUP, C. J., and McCARTY, J., concur.